      Case 2:19-cr-00153-WBV-JVM Document 28 Filed 08/16/19 Page 1 of 1


                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA

 UNITED STATES OF AMERICA                                         CRIMINAL ACTION
 VERSUS                                                           NO: 19-153
 JORDY ROBERTSON                                                  SECTION: “D”

                                                                  VIOLATIONS: 21:841(a)(1),
                                                                  21:841(b)(1)(C), 21:846,
                                                                  18:1343

                            NOTICE OF RE-ARRAIGNMENT


Take Notice that this criminal case has been reset for RE-ARRAIGNMENT on SEPTEMBER 5,

2019 at 1:30 p.m. before Judge Wendy B. Vitter, Federal Courthouse Building, 500 Poydras

Street, Courtroom C-352, New Orleans, LA 70130.

IMPORTANT NOTE: PHOTO I.D. IS REQUIRED TO ENTER THE BUILDING
PERSONS ON BOND MUST REPORT TO THE DEPUTY U.S. MARSHAL
IMMEDIATELY   OUTSIDE   THE     AFORESAID   COURTROOM    FOR
EVALUATION AND SEARCH 15 MINUTES PRIOR TO APPEARANCE.

Date: August 16, 2019                         WILLIAM W. BLEVINS, CLERK
                                              by: Melissa Verdun, Deputy Clerk
TO:

JORDY ROBERTSON- (CUSTODY)                    AUSA: Jonathan Shih, Nicholas Moses

                                              U.S. Marshal
COUNSEL FOR DEFENDANT:
Michael Bell
Mtbell@att.net                                U.S. Probation & Pre-Trial Services Unit


                                              Interpreter: NONE



If you change address,
notify clerk of court
by phone, 504-589-7708
